Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

 This Office action is in response to application filed on 09/17/2021. Currently claims 1-3, 6-7, 15-18, 20, 33-37 and 41-44 are pending in the application. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 41-44 are rejected under AIA  35 U.S.C. 103 as being obvious over Clark (US Patent Application Publication No. 2015/0076725 A1), hereafter, referred to as “Clark ‘725”, in view of Pu et al. (CN 204265905 U), hereafter referred to as “Pu”, in view of Kannan et al. (US Patent Application Publication No. 2009/0281204 A1), hereafter referred to as “Kannan”.

Regarding claims 1-2, 41, and 44, Clark ‘725 teaches the manufacturing of bulked continuous carpet filaments from polyethylene terephthalate (PET) (abstract).  Clark ‘725 teaches in Fig. 2 the use of a multi-screw-extruder that is used for the manufacturing process. Clark ‘725 teaches the grinding of the recycled PET bottles (or other suitable polymer) into a group of flakes, washing the flakes, and removing the impurities, including impure flakes from the group of flakes (Fig. 5 and para. [0004]). Clark ‘725 also teaches providing a multi-screw extruder of passing said polymer through said multi-screw extruder forming a polymer melt, and preparing said polymer melt for use in production of products.

But Clark ‘725 is silent to the use of colorants, providing the colorant addition system, and providing of the static mixing assembly to mix the polymer stream with the colorant during the manufacture of bulked continuous carpet filaments.  However, Pu teaches in Fig. 1 the use 



Regarding the use of specific numbers of static mixers, and use of colorant addition system to add first colorant into the polymer melt according to specific let down ratio of the first colorant to throughput ratio of the polymer melt, as explained in the preceding paragraph, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  

Regarding claim 3, and 42, Clark ‘725 teaches to provide a spinning machine and forming the polymer melt into bulked continuous carpet filament using the spinning machine (para. [0015]), where the melt is directly fed to the spinning machine.

Regarding claim 43, Clark ‘725, Pu, and Kannan together teach the manufacturing of bulked colored continuous carpet filaments from the polymer melt streams using polyethylene terephthalate (PET). Pu teaches to thoroughly mix the polymer melt with the colorant using static mixing elements, and without using a dynamic mixer.

Claims 6-7 are rejected under AIA  35 U.S.C. 103 as being obvious over Clark (US Patent Application Publication No. 2015/0076725 A1), in view of Pu et al. (CN 204265905 U), in view of Kannan et al. (US Patent Application Publication No. 2009/0281204 A1), in view of Harwood et al. (US Patent No. 6,007,892), hereafter, referred to as “Harwood”.

Regarding claim 6, Clark ‘725, Pu, and Kannan together teach the manufacturing of bulked colored continuous carpet filaments from the polymer melt streams using polyethylene terephthalate (PET).  But Clark ‘725, Pu, and Kannan fail to teach to disclose using the colorant adding system to cease addition of the first colorant into the polymer melt; after the step of using the colorant adding system to cease addition of the first colorant into the polymer melt, using the colorant adding system to add the second colorant into the polymer melt; forming the polymer melt into bulked continuous carpet filament having a waste color for at least a color changeover time; after the color changeover time has passed, passing the polymer melt and the second colorant through the static mixing assembly to substantially thoroughly mix the polymer melt with the second colorant. However, Harwood teaches that steps must therefore be taken to minimize the production of waste film at changeover (column 1, lines 45-52) during the color addition changeover of process for manufacturing floor coverings.  Harwood teaches that one possibility is that the extruder may be stopped, emptied and cleaned, but this is laborious and involves loss of production from the extruder whilst this is done.  Therefore, Harwood alternatively teaches that the color of the polymer composition fed to the extruder may be changed while the extruder continues to run, and waste film of intermediate color may be collected until the extruder has been flushed.  Therefore it would have been obvious to a person ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Harwood and use a known technique to improve the method of Clark ‘725, Pu and Kannan in the manufacturing of bulked continuous carpet filaments using two colors, which do not involve stopping, emptying, and cleaning the equipment after the use of the first color, therefore much less laborious and easier to run the process.  Since the references deal with 

Regarding claim 7, Clark ‘725, Pu, Kannan and Hardwood together teach the manufacturing of bulked colored continuous carpet filaments from the polymer melt streams using polyethylene terephthalate (PET). Pu teaches to thoroughly mix the polymer melt with the colorant using static mixing elements, and without using a dynamic mixer.

Claims 15-16 are rejected under AIA  35 U.S.C. 103 as being obvious over Clark (US Patent Application Publication No. 2015/0076725 A1), hereafter, referred to as “Clark ‘725”, in view of Pu et al. (CN 204265905 U), hereafter referred to as “Pu”, in view of Kannan et al. (US Patent Application Publication No. 2009/0281204 A1).

Regarding claims 15-16, Clark ‘725 teaches the manufacturing of bulked continuous carpet filaments from polyethylene terephthalate (PET) (abstract).  Clark ‘725 teaches in Fig. 2 the use of a multi screw extruder that is used for the manufacturing process. 
Clark ‘725 also teaches - providing a multi-screw extruder that comprises the followings (claim 1): 
- a first satellite screw extruder, said first satellite screw extruder comprising a first satellite screw that is mounted to rotate about a central axis of said first satellite screw;
- a second satellite screw extruder, said second satellite screw extruder comprising a second satellite screw that is mounted to rotate about a central axis of said second satellite screw;
 - a pressure regulation system that is adapted to maintain a pressure within said first, and second satellite screw extruders between about 0 millibars and about 5 millibars (which is in the same range of 0 to 10 millibars as claimed in the instant application);

Clark ‘725 teaches using said pressure regulation system to reduce a pressure within said first, and second satellite screw extruders to between about 0 millibars and about 5 millibars (which is in the same range of 0 to 10 millibars as claimed in the instant application);

Clark ‘725 teaches while maintaining said pressure within said first, and second satellite screw extruders between about 0 millibars and about 5 millibars (which is in the same range of 0 to 10 millibars as claimed in the instant application), passing a melt comprising recycled polymer through said multi-screw extruder so that: ( 1) a first portion of said melt passes 

Clark ‘725 also teaches after said step of passing said melt of recycled polymer through said multi-screw extruder, preparing said polymer melt for use in production of one or more new products.

But Clark ‘725 is silent to the use of colorants, providing the colorant addition system, and providing of the static mixing assembly to mix the polymer stream with the colorant during the manufacture of bulked continuous carpet filaments.  However, Pu teaches in Fig. 1 the use of colorants to manufacture filaments (para. [0009]). Pu teaches in Fig. 1 that a liquid dye is added to the polymer melt by means of a dye metering device so that an undyed polymer melt would be colored based on the process requirement. Pu also teaches the use of static mixers (element 4 in Fig. 1) where the PET polymer melt would be mixed with the colorant material.  Pu also teaches in Fig. 1 that the static mixing assembly comprises of one or more individual static mixing elements that are aligned to form a central passageway for the polymer stream to pass through such that the polymer stream enters an upstream end of the static mixing assembly and exits a downstream end of the static mixing assembly, and is mixed by the one or more individual static mixing elements between the upstream end and the downstream end of the static mixing assembly.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Pu, and combine the color metering device, and static mixing assembly with the 

Pu teaches to use a liquid colorant using a metering pump. But Clark ‘725 and Pu fail to explicitly teach that the colorant addition is performed by an extruder that may be a single screw extruder, or a twin screw extruder, or a multiple screw extruder or a planetary extruder. However, Kannan teaches a manufacturing process to manufacture a colored carpet fiber (claim 32) using polymers derived (modified) from Polyethylene Terephthalate and Polyethylene Terephthalate copolymers (abstract, claim 1). Kannan also teaches that the coloring process involves using color concentrate, and the concentrate can be melt processed in a number of ways known to those skilled in the art, for example via extrusion on a single or twin screw extruder (para. [0106]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Kannan an substitute the liquid coloring mixing process of Pu, with that of extrusion process of Kannan to obtain predictable result by using coloring pellets and using a single or twin screw 

Regarding the use of specific numbers of static mixers, and use of colorant addition system to add first colorant into the polymer melt according to specific let down ratio of the first colorant to throughput ratio of the polymer melt, as explained in the preceding paragraph, Clark ‘725 fails to teach the use of static mixers during the manufacture of bulked continuous carpet filaments.  But Pu teaches the use of static mixers (element 4 in Fig. 1) where the PET polymer melt would be mixed with the colorant material.  Therefore, it would have been obvious for any ordinary artisan to combine the static mixers of Pu with Clark ‘725 process for thorough mixing to achieve better uniformity of color according to a known process to yield predictable result.  Therefore, Clark ‘725, Pu, and Kannan together teach the manufacturing of bulked continuous carpet filaments from polyethylene terephthalate (PET), where the polymer melt first mixes with a first colorant and then passes through a static mixing assembly to thoroughly mix the polymer melt with the first colorant to form a polymer melt that is used to form bulked continuous carpet filament having a color based on the first color. Pu also teaches static mixing element as shown in the element 4, that is used for mixing.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to provide multiple static mixing element by use of multiplicity principle to provide sufficient mixing that would yield predictable result. Besides, it would have been also obvious In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  

Claim 17-18, and 20 is rejected under AIA  35 U.S.C. 103 as being obvious over Clark (US Patent Application Publication No. 2015/0076725 A1), in view of Pu et al. (CN 204265905 U), in view of Kannan et al. (US Patent Application Publication No. 2009/0281204 A1), in view of Harwood et al. (US Patent No. 6,007,892).

Regarding claim 17, Clark ‘725, Pu, and Kannan together teach the manufacturing of bulked colored continuous carpet filaments from the polymer melt streams using polyethylene terephthalate (PET).  But Clark ‘725, Pu, and Kannan fail to teach to disclose using the colorant addition system to cease addition of the first colorant into the polymer melt; after the step of using the colorant addition system to cease addition of the first colorant into the polymer melt, using the colorant addition system to add the second colorant into the polymer melt; forming the polymer melt into bulked continuous carpet filament having a waste color for at least a color changeover time; after the color changeover time has passed, passing the polymer melt and the second colorant through the static mixing assembly to substantially thoroughly mix the polymer melt with the second colorant. However, Harwood teaches that steps must therefore be taken to minimize the production of waste film at changeover (column 1, lines 45-52) during the color addition changeover of process for manufacturing floor coverings.  Harwood teaches that one possibility is that the extruder may be stopped, emptied and cleaned, but this is laborious and involves loss of production from the extruder whilst this is done.  Therefore, Harwood alternatively teaches that the color of the polymer composition fed to the extruder may be changed while the extruder continues to run, and waste film of intermediate color may be collected until the extruder has been flushed.  Therefore it would have been obvious to a person ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Harwood and use a known technique to improve the method of Clark ‘725, Pu, and Kannan in the manufacturing of bulked continuous carpet filaments using two colors, which do not involve stopping, emptying, and cleaning the equipment after the use of the first color, therefore much less laborious and easier to run the process.  Since the references deal with 

Regarding claim 18, Harwood teaches that steps must therefore be taken to minimize the production of waste film at changeover (column 1, lines 45-52) during the color addition changeover of process.  Therefore it would have been obvious to optimize and minimize the time so that production of waste bulked continuous filament is minimum. Therefore, based on Hardwood teaching, the changeover time which directly minimizes the waste, and would amount to minimum amount of mixed color filament (about one doff as claimed in the instant application) would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  

Regarding claim 20, Clark ‘725, Pu, and Kannan together teach the manufacturing of bulked continuous carpet filaments from polyethylene terephthalate (PET). Pu also teaches the use of static mixers (element 4 in Fig. 1) where the PET polymer melt would be mixed with the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claims 33-35 are rejected under AIA  35 U.S.C. 103 as being obvious over Clark (US Patent Application Publication No. 2015/0076725 A1), hereafter, referred to as “Clark ‘725”, in view of Pu et al. (CN 204265905 U), in view of in view of Kannan et al. (US Patent Application Publication No. 2009/0281204 A1).

Regarding claims 33-35, Clark ‘725 teaches the manufacturing of bulked continuous carpet filaments from polyethylene terephthalate (PET) (abstract).  Clark ‘725 teaches in Fig. 2 the use of a multi screw extruder that is used for the manufacturing process. Clark ‘725 teaches the grinding of the recycled PET bottles (or other suitable polymer) into a group of flakes, washing the flakes, and removing the impurities, including impure flakes from the group of flakes (Fig. 5 and para. [0004]). Clark ‘725 also teaches providing a multi-screw extruder of passing said polymer through said multi-screw extruder forming a polymer melt, and preparing said polymer melt for use in production of products. Clark ‘725 teaches in Fig. 4 that the 

But Clark ‘725 is silent to the use of colorants, providing the colorant addition system, and providing of the static mixing assembly to mix the polymer stream with the colorant during the manufacture of bulked continuous carpet filaments.  However, Pu teaches in Fig. 1 the use of colorants to manufacture filaments (para. [0009]). Pu teaches in Fig. 1 that a liquid dye is added to the polymer melt by means of a dye metering device so that an undyed polymer melt would be colored based on the process requirement. Pu also teaches the use of static mixers (element 4 in Fig. 1) where the PET polymer melt would be mixed with the colorant material.  Pu also teaches in Fig. 1 that the static mixing assembly comprises of one or more individual static mixing elements that are aligned to form a central passageway for the polymer stream to pass through such that the polymer stream enters an upstream end of the static mixing assembly and exits a downstream end of the static mixing assembly, and is mixed by the one or more individual static mixing elements between the upstream end and 

Pu teaches to use a liquid colorant using a metering pump. But Clark ‘725 and Pu fail to explicitly teach that the colorant addition is performed by an extruder that may be a single screw extruder, or a twin screw extruder, or a multiple screw extruder or a planetary extruder. However, Kannan teaches a manufacturing process to manufacture a colored carpet fiber (claim 32) using polymers derived (modified) from Polyethylene Terephthalate and Polyethylene Terephthalate copolymers (abstract, claim 1). Kannan also teaches that the coloring process involves using color concentrate, and the concentrate can be melt processed in a number of ways known to those skilled in the art, for example via extrusion on a single or twin screw extruder (para. [0106]).  Therefore, it would have been obvious to a person of 

Regarding the use of specific numbers of static mixers, and use of colorant addition system to add first colorant into the polymer melt according to specific let down ratio of the first colorant to throughput ratio of the polymer melt, as explained in the preceding paragraph, Clark ‘725 fails to teach the use of static mixers during the manufacture of bulked continuous carpet filaments.  But Pu teaches the use of static mixers (element 4 in Fig. 1) where the PET polymer melt would be mixed with the colorant material.  Therefore, it would have been obvious for any ordinary artisan to combine the static mixers of Pu with Clark ‘725 process for thorough mixing to achieve better uniformity of color according to a known process to yield predictable result.  Therefore, Clark ‘725, Pu, and Kannan together teach the manufacturing of bulked continuous carpet filaments from polyethylene terephthalate (PET), where the polymer melt first mixes with a first colorant and then passes through a static mixing assembly to thoroughly mix the polymer melt with the first colorant to form a polymer melt that is used to form bulked continuous carpet filament having a color based on the first color. Pu also teaches static mixing element as shown in the element 4, that is used for mixing.  Therefore, it would In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  

Regarding the splitting of main polymer melt into plurality of individual polymer streams (at least four in claim 33, and at least six in claim 34), Clark ‘725 teaches in Fig. 4 the splitting of polymer melt to be provided to the next phase of processing, therefore, it would have been obvious to any ordinary artisan to split the main stream into plurality of streams, that would 

Clark ‘725, Pu, and Kannan together teach the manufacturing of bulked continuous carpet filaments from polyethylene terephthalate (PET). Pu also teaches the use of static mixers where the PET polymer melt would be mixed with the colorant material.  Kannan also teaches some mixing in the extruder. But the references alone or in combination fails to explicitly teach that the mixing housing comprises of at least thirty six individual static mixing elements.  However, the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, based on Pu’s teaching, the number of static mixing element (at least thirty six as claimed in the instant application claim 33 and 34) which directly improves the mixing performance is a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claims 36-37 are rejected under AIA  35 U.S.C. 103 as being obvious over Clark (US Patent Application Publication No. 2015/0076725 A1), in view of Pu et al. (CN 204265905 U), in view of Kannan et al. (US Patent Application Publication No. 2009/0281204 A1), in view of Streiff (US Patent No. 6,394,644 B1), hereafter, referred to as “Streiff”.

Regarding claims 36-37, Clark ‘725, Pu, and Kannan together teach the manufacturing of bulked continuous carpet filaments from polyethylene terephthalate (PET). Pu also teaches the use of static mixer (element 4 in Fig. 1) where the PET polymer melt would be mixed with the colorant material.  But the references alone or in combination fails to explicitly teach that the mixing housing comprises specific orientations.  However, Streiff teaches in Fig. 1 that the static mixing element that are disposed within the substantially cylindrical housing and also teaches in Fig. 5, that the static mixing elements (element 10) are stacked to form the mixing assembly, and the same part number signifies that the mixing elements are structurally identical.  Streiff further teaches in Fig. 5 that the first mixing element is disposed in a first orientation, and the second mixing element is disposed in a second orientation, where the second orientation is different from the first orientation. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Streiff and to assemble a plurality of identical mixing elements so that the first mixing element type, and a second mixing element types are disposed adjacent to each other in different orientation so that a better mixing is achieved using a known technique as taught by Streiff. Additionally, Kannan also teaches mixing in the extruder during colorant addition.

Responses to Arguments

Applicant’s argument filed on 9/17/2021 for the 103 rejections has been fully considered.  Applicant amended claims 1, 6, and 20, for antecedent basis and dependency Clark, Pu and Kannan, the rejection set forth in this office action address the scope of the claim, and is relevant.
  

Conclusion

Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM.
 
CHRISTINA JOHNSON can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742